Exhibit 99.2 CORPBANCA AND SUBSIDIARIES As of and for the month ended April 30, 2012 The interim financial information of CorpBanca as of and for the month ended April 30, 2012 has been published on our website in accordance with circular No.18 of the Superintendency of Banks and Financial Institutions dated September1, 2008. CONSOLIDATED BALANCE SHEET ACCOUNTS (PRINCIPAL ITEMS) MCh$ Total loans Total assets Current accounts and demand deposits Time deposits and savings accounts Borrowings from financial institutions Debt issued Equity Attributable to: Bank equity holders Minority interest CONDENSED CONSOLIDATED INCOME STATMENT MCh$ Total operating revenue Provisions for loan losses Operating expenses Operating income Income attributable to investments in other companies Income before taxes Income taxes Net income for the period Bank equity holders revenue Minority interest revenue This financial information shall be considered provisional until the official figures are published by the Superintendency of Banks and Financial Institutions. Juan Antonio Vargas Matta Fernando Massu T. Accounting Manager Chief Executive Officer
